Order, Family Court, Bronx County (Gayle E Roberts, J.), entered on or about April 7, 2011, which denied respondent mother’s motion to vacate dispositional orders, same court and Justice, entered on or about March 19, 2010 and September 8, 2010, which, upon her default in appearing at the fact-finding and dispositional hearings, found that she had permanently neglected the subject children, terminated her parental rights and committed the custody and guardianship of the children to petitioner and the Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
Respondent failed to present a reasonable excuse for her failure to appear at the fact-finding and dispositional hearings, and she failed to present a meritorious defense to the allegations of permanent neglect (see Matter of Evan Matthew A. [Jocelyn Yvette A.], 91 AD3d 538, 539 [2012]). Respondent’s purported excuses of depression and eviction were properly rejected, since she failed to provide any documentation to substantiate her claims. She also did not explain why she was unable to contact the court or her attorney to advise of her inability to attend the hearings or to learn of the status of the pending proceedings *574(id.). Respondent’s partial compliance with the requisite service plan was insufficient to establish a meritorious defense (see Matter of Shavenon N. [Miledy L.N.], 71 AD3d 401, 402 [2010]; Matter of Hadiyyah J.M. [Fatima D.R.], 91 AD3d 874, 875 [2012]). Indeed, respondent failed to complete drug treatment and anger management programs, and she failed to obtain domestic violence counseling and individual therapy (see Matter of Simon J., 40 AD3d 317, 318 [2007]). A preponderance of the evidence also established that it was in the subject children’s best interests to terminate respondent’s parental rights so as to free the children for adoption by their respective foster parents (id.). Concur — Tom, J.P., Catterson, Richter, Abdus-Salaam and Román, JJ.